Citation Nr: 1212433	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2, to include as due to exposure to herbicides and/or chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to June 1960, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2007, the Veteran requested a hearing in conjunction with his appeal.  One was scheduled for him in September 2007, but the Veteran did not report for that hearing.  In his March 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board in Washington, D.C., in conjunction with his appeal.  Review of the VA internal database indicates that a hearing was originally scheduled for him on August 11, 2008.  However, a June 2008 letter notified the Veteran that his hearing had to be rescheduled for August 26, 2008.  The Veteran notified the Board later in June 2008 that he would be unable to attend the scheduled August 2008 hearing due to his incarceration and asked that his hearing be postponed.

A request for a change in a hearing date should be submitted not later than two weeks prior to the scheduled hearing.  38 C.F.R. § 20.702(c) (1) (2011).  After one request to change a hearing date, rescheduling will be allowed only for good cause.  38 C.F.R. § 20.702(c) (2).  However, the Veteran's hearing had already been scheduled, and rescheduled, at the time he requested a postponement for his hearing.  His incarceration at the time of his request for postponement was not good cause for further postponement of his appeal for the purpose of rescheduling his hearing.  38 C.F.R. § 20.702 (c) (2011).  Accordingly, appellate review of the Veteran's case may proceed.  

The Veteran's appeal was remanded by the Board in September 2011, so that he could be afforded a VA examination to determine the nature and etiology of his diabetes mellitus; once these actions were completed, if the benefit sought on appeal was not granted, a Supplemental Statement of the Case was to be issued.  The VA examination was conducted in November 2011, and a Supplemental Statement of the Case was issued in December 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the September 2011 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of diabetes mellitus type 2 in service or at service separation; his service personnel records indicate some service responsibilities requiring him to work with fuels, to include gasoline.

2.  Diabetes mellitus type 2 is currently diagnosed.

3.  The evidence of record does not relate the Veteran's diabetes mellitus type 2 to his military service, or to any incident therein, to include herbicide or chemical exposure. 


CONCLUSION OF LAW

Diabetes mellitus type 2 was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide or chemical exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A March 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the Veteran was not notified as regulations pertinent to the establishment of an effective date and of the disability rating, the Board finds that he is not prejudiced by this lack of notice, as the preponderance of the evidence is against his claim for service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Records considered by the Social Security Administration in their decision on the Veteran's application for disability benefits were obtained in July 2006.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in November 2011; the record reflects that this examination was adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination report reflects that the Veteran was interviewed as to the history of his disability, and the onset of his diabetes; a complete physical examination was performed, and the examiner provided a nexus opinion as to the etiology of the Veteran's diabetes, complete with rationale supported by clinical findings and claims file documentation.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran has asserted that his diagnosed diabetes mellitus is related to his exposure to herbicides and/or chemicals during service.  Specifically, he reported in March 2006 and June 2006 statements that he was exposed to some type of gas during basic training, was exposed to napalm when working with it (to include occasional spill cleanup), and was exposed to herbicides when assigned to pour it from container to container.  He asserted that all of these exposures occurred during his service at Fort Ord, California.  The Veteran also referenced, in his August 2007 notice of disagreement, an Air Force health study exists which discusses the relationship between diabetes and chemical exposure.  

VA regulations provide that if a veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases, including diabetes mellitus, type 2. 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has not asserted, and there is no evidence to reflect, that the Veteran served in an overseas area in which VA has confirmed that herbicides were present.  Accordingly, service connection for diabetes mellitus type 2 is not warranted on a presumptive basis. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, which in the Veteran's case would also include his claimed exposure to chemicals.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service treatment records, to include his June 1960 service separation examination report, show no evidence of blood sugar abnormalities or of a diabetes diagnosis.  The Veteran's service personnel records indicate that the Veteran's military occupational specialty from January 1960 to June 1960 was light weapons infantryman, and that he had some service responsibilities which required him to work with fuels, to include gasoline.  

The record reflects that diabetes was not diagnosed until at least the year 2000.  On the Veteran's January 2006 claim for benefits, he noted that he had been treated for diabetes since 2002.  Records from the medical unit at the state correctional facility to which the Veteran was previously confined, dated in 2004 and 2005, showed that diabetes mellitus was first observed in August 2004; the Veteran reported that he had been told he had diabetes beginning in 2001.  At the November 2011 VA examination, the Veteran indicated that his diabetes had been diagnosed in approximately 2000.

Although diabetes mellitus is currently diagnosed, the evidence of record does not relate it directly to the Veteran's military service.  The first documented evidence of diabetes mellitus type 2 is dated in 2004; even if the Veteran's assertion that it was first diagnosed in 2000 is correct, that makes the onset of his diabetes approximately 40 years after his separation from active service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition).  

Further, the only medical opinion of record, from the November 2011 VA examiner, concluded that the Veteran's diabetes mellitus type 2 was less likely than not related to his military service, to include the claimed chemical exposure.  The examiner supported this conclusion in citing to his clinical experience, the limited evidence of the Veteran's exposure to chemicals during his limited active duty service, and the long period after his military service before the initial diabetes diagnosis.  The examiner's opinion is competent and credible evidence weighing against the claim, as it is supported by the evidence of record.  Indeed, the Veteran's assertions as to his chemical exposure on active duty were considered, but found by the examiner not to have been a causative factor in the development of the disease.  For these reasons, the criteria for service connection are not met, and the claim fails.  See Davidson, 581 F.3d at 1315-16.  Accordingly, service connection for diabetes mellitus type 2 is not warranted. 

Because the Veteran did not serve in Vietnam for the purposes of the controlling regulations, and the evidence of record does not relate his currently diagnosed diabetes mellitus type 2 directly to his military service or to any incident therein, to include chemical exposure, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type 2 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


